In an action to foreclose a mortgage, order granting reargument, and upon reargument adhering to the original decision which granted plaintiff’s motion for summary judgment and appointed a referee to compute, and the judgment entered thereon, reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The appeal from the original order and the appeals from the other orders in the record are dismissed, without costs. The extension agreement provided “ That the whole of said principal sum shall become due after default in the payment of * * * any tax, * ® * for thirty days after notice and demand.” It is alleged in the complaint and denied in the answer that demand was duly made. The moving affidavit of plaintiff’s vice-president states: “ That demand for the payment of the same was made upon the defendants by sending to them the usual notice of demand for payment which was sent to all owners on the 1st day of April, 1941, and on or about the 10th day of April, 1941, which demand is made in the usual course and practice of its [plaintiff’s] business.” The answering affidavit of appellant’s secretary states that notice of the demand was never received. Therefore an issue of fact was raised and it was error to grant summary judgment. Close, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.